DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 2013/0189086 in view of Fachat et al. (US 8662835).
 	Regarding claims 1 and 15, Bayer et al. discloses a sealing system 1 for a turbomachine Fig. 1, the sealing system comprising: a support 24 the support being a ring part, and having a fastening section 34 for fastening the sealing system to a stator part 2, and a retaining area 28, situated radially within the fastening section, for retaining a radial gap seal 8; and a ring-shaped sealing plate 30 protruding from the support in an axial direction radially outside the retaining area.  However, Bayer et al. fails to explicitly disclose wherein the plate is welded to the support at a weld seam.  Fachat et al. shows this to be well known in the art.  Fachat et al., a sealing system for a turbomachine Fig. 2, discloses the use of welds between a sealing plate 60 and a support 54.  Therefore, it would have been obvious to one of 
 	Regarding claim 2, the combination discloses wherein the support 24 Fig. 2 is a turned part.
 	Regarding claim 3, the combination discloses the invention as claimed above but fails to explicitly disclose the configuration of an end portion of the sealing plate wherein an edge of the sealing plate 30 protruding farthest from the support in the axial direction is bent radially inwardly.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the plate in order to help direct flow and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claims 4-7, the combination discloses the invention as claimed above but fails to explicitly disclose wherein an average thickness of the sealing plate is at most 1.5 mm and 1.0 mm or at least 0.5 mm and 0.6 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of the sealing plate to any number of ranges (i.e. at most 1.5 mm and 1.0 mm or at least 0.5 mm and 0.6 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 8, the combination discloses wherein the fastening section 34 includes an annular area configured for resting on one side against a first surface area of the stator part 2, while a second surface area of the stator part axially opposite from the first surface area is exposed at 2.

 	Regarding claim 10, the combination discloses wherein the sealing plate 30 is a first sealing plate, and further comprising at least one second ring-shaped sealing plate 32 capable of being welded to the support and protruding from the support in the axial direction, opposite from the first sealing plate. 	Regarding claim 11, the combination discloses wherein the first and the second sealing plates 30, 32 are welded on at a same distance from a center axis of the support 24.
 	Regarding claim 12, the combination fails to explicitly disclose wherein the first and the second sealing plates 30, 32 are welded on at different distances from a center axis of the support.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance from a center axis to any number of ranges (i.e. differing distances) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  	Regarding claims 13 and 18, the combination discloses wherein an edge of the sealing plate (60 of Fachat et al.) or of a further sealing plate: is placed on a flat surface area of the support (54 of Fachat et al.), is mounted on a radially outwardly situated support edge of the support, or is flush mounted on a protruding edge protruding from a support surface in the axial direction; and is capable of being welded thereon.  	 Regarding claim 14, the combination discloses a turbomachine comprising the sealing system Fig. 1 and at least one stator part 2 fastened to the fastening section 34 of the support of the sealing system.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675